Citation Nr: 1135684	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-06 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc and joint disease, lumbosacral spine with arthralgia and transitional vertebra.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This case was previously before the Board November 2009 at which time the above issue was reopened based on the submission of new and material evidence and remanded for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's arthralgia and transitional vertebra is a congenital disorder and is not secondary to a service-connected disability.  

2.  The preponderance of the medical evidence shows that the Veteran's degenerative disc disease, lumbosacral spine was not either incurred during service or superimposed upon the congenital disorder shown in service.


CONCLUSION OF LAW

Service connection for degenerative disc disease, lumbosacral spine with arthralgia and transitional vertebra is not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that the chronic degenerative process of his low back is the result of an injury he sustained during his service with the United States Army from May 1974 to May 1977.  Specifically, he contends that while he suffered from a congenital back disorder during service, he sustained an injury to his back during service which has been superimposed upon the congenital back disorder.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Congenital disorders and other such defects are not diseases or injuries within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a disorder that is superimposed upon and aggravates a congenital defect during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  In addition, a congenital disorder that is secondary to a service-connected disorder by way of 38 C.F.R. 3.310(a) may also be service-connected.  See 38 C.F.R. § 4.127.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Factual Background

The Veteran's May 1974 induction physical examination is negative for complaints, treatment, or a diagnosis of a back disorder.  Service treatment records (STRs) show complaints of low back pain.  Specifically, an August 1974 STR demonstrates that the Veteran had back pain and a muscle spasm, due to a pulled muscle.  A June 1975 STR indicates that the Veteran sought treatment for low back pain after lifting a motor.  A December 1975 X-ray of the Veteran's lumbar spine shows incomplete fusion of the first sacral segment with the remainder of the sacrum with a pseudoarthrosis at least on the left side.  Findings regarding the remainder of the lumbosacral spine were negative  The Veteran's February 1977 separation physical examination provides a diagnosis of chronic low back pain.

The Veteran filed an initial claim for service connection in May 1977.  In connection with this claim he was afforded a VA examination in June 1977 which showed X-ray findings of transitional vertebra at lumbosacral junction.  There was no evidence of spondylosis or spondylolisthesis.  Lumbar curve and alignment were normal and the texture of the lumbar spine was normal.  There was no evidence of destructive process.  Sacroiliac joints were unobliterated.  The impression was transitional vertebra at lumbosacral junction without evidence of fracture, dislocation, or degenerative changes.  On physical examination the Veteran stood erect with the lumbar spine in the midline.  There was no kyphosis or scoliosis.  Range of motion was not restricted and there was no muscle spasm.  The impression was arthralgia of the low back.  By rating decision dated in August 1977 the RO granted service connection for arthralgia of the low back and assigned a noncompensable disability rating effective May 7, 1977.  This initial rating was continued by rating decision dated in October 1977.  

In August 1981, the Veteran submitted a claim for an increased rating for his back disorder.  In connection with this claim the RO obtained VA outpatient treatment records dated through August 1981.  These records show that in July 1978 the Veteran complained of recurrent low back pain.  In February 1981, the Veteran reported that he sustained an injury to the low back in December 1980 while working.  At that time the Veteran reported that his orthopedist told him that he had two deteriorating discs.  He was afforded a VA examination in December 1981 which noted a diagnosis of nerve root compression syndrome on the left secondary to degenerative disc disease, L5-S1.  

In a December 1981 rating decision, the RO proposed severance of service connection, citing X-ray evidence of a congenital back abnormality and the lack of objective demonstration of permanent or chronic disability or injury to the low back.  Subsequently, in a June 1982 rating decision the RO severed service connection for "degenerative disc disease, lumbosacral spine with arthralgia and transitional vertebra."  In a May 1983 decision, the Board denied restoration of service connection for "arthralgia of the lower back."

After service connection for the low back was severed, the Veteran continued to seek VA outpatient and private treatment for his back disorder.  An August 1984 private treatment record submitted by W.H., D.O., indicates that the Veteran had been receiving care from him since September of 1981 and had a chronic recurrent unstable back with a possible herniated disc at L-5.  An October 1985 VA examination report, including X-rays, provided a diagnosis of degenerative disc disease of L5-S1.  In a March 1990 letter, Dr. C.J.B. indicated that he had treated the Veteran since 1977 due to his back disorder which the Veteran reported had existed since his in-service injury.  Dr. C.J.B. indicated that the Veteran had chronic back pain and that X-rays showed a transitional vertebra of the lumbar spine.

The Veteran submitted a claim to reopen his previously denied claim for a back disorder in March 2007.  In connection with this claim he submitted another statement dated in November 2008 wherein Dr. C.J.B. wrote that the Veteran's magnetic resonance imaging (MRI) examination revealed a chronic degenerative process and that the history of the injury was consistent with the findings demonstrated on the Veteran's current MRI, opining, that the Veteran's present condition of chronic back pain was caused by the trauma he sustained during military service.  

In November 2009, the Board reopened the claim for a back disorder and remanded the issue for a VA examination to determine whether the Veteran's current back disorder represented superimposed injury to the congenital disability noted in service.  

Pursuant to the November 2009 Board decision/remand, the Veteran was afforded a VA examination in March 2011.  Upon physical examination of the Veteran the examiner diagnosed lumbar spine degenerative disc disease with canal stenosis.  

Upon review of the claims file the examiner noted that the Veteran was seen for complaints of low back pain in August 1974 associated with a cold.  The Veteran was diagnosed with possible muscle spasms of the lumbar spine.  It was unclear to the examiner whether the Veteran truly had a lumbar spine condition at that time or whether it was merely myalgias related to a viral syndrome.  Nonetheless, the Veteran was seen one time for the cold and spine symptoms without any further care related to the lumbar spine.  The examiner indicated that he could not establish chronicity for this event.  The Veteran was seen again in June 1975 with low back pain after lifting a motor.  The Veteran was experiencing low back pain and muscle spasms.  He was diagnosed with a strain.  X-rays were negative other than an incidental finding of incomplete fusion of the first sacral segment with a possible pseudoarthrosis on the left.  This was an incidental findings, congenital in nature, and not caused by military service.  There was no evidence of further care until December 1975 when the Veteran was seen two times (initial visit and one follow-up) with a complaint of low back pain.  The examiner noted that the Veteran served another year-and-a-half without any evidence of any further care but did complain of low back pain during his February 1977 separation examination.  The examiner, however, was negative for any abnormalities regarding the spine.  The examiner could not establish chronicity for this event or aggravation beyond normal progression for the congenital findings on X-ray examination.

The examiner could not establish a chronic condition while on active duty involving the lumbar spine.  The Veteran was treated on two separate occasions for acute low back pain.  The Veteran was noted to have a congenital condition of the lumbar spine on X-ray.   

The examiner noted that there was no interim medical data proximate to discharge until approximately 1984, which was seven years after discharge.  Significantly, there was a letter from W.D.H., D.O., who stated that the Veteran had an unstable back and a possible herniated disc at the L5 level.  There was no evidence of the Veteran being treated for lumbar instability or a herniated disk.  That being said, the examiner commented that the Veteran's incomplete fusion with pseudoarthrosis congenital condition could lead to spinal instability.  As stated above, this abnormality of the spine was a congenital condition and not related to military service.  Based on the record, the examiner opined that the Veteran's preexisting lumbar spine disorder was not aggravated beyond its normal progression due to military service.

The examiner also noted that the Veteran had a work-related injury to the lumbar spine for which he came to the VA for treatment.  This occurred in 1980/81 and was prior to the Veteran's letter from W.D.H., D.O.

With regard to the statements from Dr. C.J.B., the examiner noted that Dr. C.J.B. was a family practice physician and not an orthopedic or spinal specialist.  In his November 2008 statement, Dr. C.J.B. referred to an MRI showing central canal stenosis with the osteophyte ridging at the L3 and L4-5 level with chronic degenerative changes and central canal stenosis.  The March 2011 VA examiner indicated that the Veteran's MRI indicated a degenerative process that was not necessarily due to pseudoarthritis and that this was consistent with aging and attrition.  The examiner indicated that there was no evidence in the STRs indicating degenerative changes, spurring, degenerative disk disease, or canal stenosis.  In fact, none of the examinations in service reflected these conditions.  Rather the in-service X-ray was negative for any abnormalities other than the unfused sacral segment, as well as pseudoarthritis.

Based on the evidence available, the examiner opined that the Veteran's current lumbar spine disorder was less likely than not related to treatment for muscle strain or spasms while on active duty.  The Veteran reportedly had a congenital condition of an unfused sacral segment with pseudoarthritis which could, in and of itself, cause instability of the lumbar spine which may lead to degenerative changes.  The Veteran was also of the age were degenerative changes become evidence, as well as central canal stenosis.  The picture was further complicated by a work-related injury in 1980 for which the Veteran was treated at the VA.  As stated above, the examiner concluded that the Veteran's conditions indicated degenerative changes that were consistent with aging, attrition, and the normal progression of the congenital condition noted in the lumbar spine.  

Analysis

With regard to the Veteran's congenital back disorder, while there is evidence of a diagnosis of incomplete fusion of the first sacral segment with the remainder of the sacrum with a pseudoarthritis at least on the left side in service, this is a developmental defect which is not a disease or injury in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Furthermore, the Veteran is not service-connected for any other disability, as such service connection for a congenital disorder that is secondary to a service-connected disorder by way of 38 C.F.R. 3.310(a) is not warranted.  See 38 C.F.R. § 4.127.      

With regard to the degenerative disc disease and degenerative joint disease, the Board also finds that service connection is not warranted.  Although Dr. C.J.B. has opined that that the Veteran's present condition of chronic back pain was caused by the trauma he sustained during military service, the Board finds that opinion is outweighed by the VA opinion.  As was noted by the VA examiner in the March 2011 report, Dr. C.J.B. is a family practice physician and not an orthopedic or spinal specialist and did not have the benefit of being able to review the claims file.  Dr. C.J.B. was only able to go by the Veteran's history of an in-service back disorder.  In contrast, the VA examiner reviewed the claims file in great detail, noting every service treatment record and post-service treatment record showing back complaints leading up to the Veteran's diagnosis of degenerative disc disease in December 1981 and diagnosis of degenerative joint disease in October 1985 and concluded that the Veteran's current lumbar spine disorder was less likely than not related to treatment for muscle strain or spasms while on active duty.  The examiner noted that the Veteran reportedly had a congenital condition of an unfused sacral segment with pseudoarthritis which could, in and of itself, cause instability of the lumbar spine which may lead to degenerative changes.  The examiner also indicated that Veteran was of the age where degenerative changes become evidence, as well as central canal stenosis.  The examiner further noted that the picture was further complicated by a work-related injury in 1980 for which the Veteran was treated at the VA.  As stated above, the examiner concluded that the Veteran's conditions indicated degenerative changes that were consistent with aging, attrition, and the normal progression of the congenital condition noted in the lumbar spine.   The VA examiner provided reasons and bases for this conclusion and pointed to evidence which supported the conclusion.  For these reasons, the Board concludes that the opinion of the VA examiner is entitled to more probative weight than the opinion of Dr. C.J.B.  See Prejean v. West, 13 Vet. App.  444 (2000).  

The Veteran's claim for service connection includes his own assertion that his degenerative disc and joint disease began during his military service.  The Board does not doubt the sincerity of the Veteran's beliefs, nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  Although this case contains medical opinions supporting and negating the Veteran's claims, the Board finds the VA medical examiner's opinion to be more probative, for reasons described above.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for degenerative disc and joint disease, lumbosacral spine with arthralgia and transitional vertebra, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2007.  Moreover, the record shows that the appellant was represented by either a Veteran's Service Organization and its counsel or a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained an adequate medical opinion as to the etiology of the claimed disorder, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for degenerative disc and joint disease, lumbosacral spine with arthralgia and transitional vertebra is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


